Case: 20-50407      Document: 00515602091         Page: 1     Date Filed: 10/14/2020




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 14, 2020
                                   No. 20-50407                           Lyle W. Cayce
                                                                               Clerk

   Texas Democratic Party; Gilberto Hinojosa; Joseph
   Daniel Cascino; Shanda Marie Sansing; Brenda Li
   Garcia,

                                                            Plaintiffs—Appellees,

                                       versus

   Greg Abbott, Governor of the State of Texas; Ruth
   Hughs, Texas Secretary of State; Ken Paxton, Texas
   Attorney General,

                                                         Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-CV-438


   Before King, Stewart, and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          The opinion entered on September 10, 2020 is withdrawn.
          A Texas statute allows mail-in voting for any voter at least 65 years old
   but requires younger voters to satisfy conditions, such as being absent from
   the county on election day or having a qualifying disability. Amid an election-
   year pandemic, the district court entered a preliminary injunction requiring
Case: 20-50407      Document: 00515602091           Page: 2   Date Filed: 10/14/2020




                                     No. 20-50407


   Texas officials to allow any Texan eligible to vote to do so by absentee ballot.
   This court stayed the injunction pending appeal. The plaintiffs defend the
   injunction at this stage of the proceedings only on the basis that the vote-by-
   mail privilege for older voters is unconstitutional under the Twenty-Sixth
   Amendment’s prohibition against denying or abridging the right to vote on
   account of age. The statutory provision withstands that challenge. We
   VACATE and REMAND.


           FACTUAL AND PROCEDURAL BACKGROUND
          In Texas, in-person voting is the rule. Tex. Elec. Code ch. 64.
   Early voting by mail is the exception. Id. ch. 82. Texas law permits early
   voting by mail for voters who: (1) anticipate being absent from their county
   of residence; (2) are sick or disabled; (3) are 65 years of age or older; or (4)
   are confined to jail. Id. §§ 82.001–.004.
          The 2020 COVID-19 pandemic prompted Texas state officials to
   adopt various emergency measures. In March, Governor Greg Abbott
   declared a state of disaster for all of Texas. He also postponed the May
   primary runoff election until July. In May, he extended the period for early
   voting for the July primary to help the election proceed efficiently and safely.
   Texas Secretary of State Ruth Hughs issued a proclamation in May
   concerning early voting hours and federal funding to combat the pandemic.
   Secretary Hughs also issued guidance concerning health and safety measures
   for in-person voting. The guidance encouraged voters to wear masks,
   disinfect their hands, and practice social distancing. In June, Secretary
   Hughs issued additional guidance concerning social distancing and
   sanitization of polling places.
          State-court litigation preceded the current suit. In March, the Texas
   Democratic Party, its Chairman, and two voters sued a county clerk in Texas




                                          2
Case: 20-50407      Document: 00515602091           Page: 3     Date Filed: 10/14/2020




                                     No. 20-50407


   state court, and the State intervened. The plaintiffs sought a declaration that
   under the disability provision, Section 82.002 of the Texas Election Code,
   “any eligible voter, regardless of age and physical condition” may vote by
   mail “if they believe they should practice social distancing in order to hinder
   the known or unknown spread of a virus or disease.”                 Under their
   interpretation, lack of immunity as well as concern about transmission
   qualified as a disability for the purpose of eligibility for mail-in voting. After
   the State intervened, the state court entered an injunction barring Texas
   officials from “prohibit[ing] individuals from submitting mail ballots based
   on the disability category” during the pandemic. The State immediately filed
   a notice of interlocutory appeal, which superseded and stayed the injunction
   order. See In re Texas, 602 S.W.3d 549, 552 (Tex. 2020).
          Texas Attorney General Ken Paxton sought to reduce confusion
   surrounding the state-court action by sending a letter to Texas judges and
   election officials in early May. It explained: “Based on the plain language of
   the relevant statutory text, fear of contracting COVID-19 unaccompanied by
   a qualifying sickness or physical condition does not constitute a disability
   under the Texas Election Code for purposes of receiving a ballot by mail.”
   The letter ordered public officials to refrain from advising voters who lacked
   a qualifying condition but nonetheless feared COVID-19 to vote by mail. The
   letter warned third parties that if they advised voters to vote by mail without
   a qualifying disability, then the party could be subject to criminal liability
   under the Texas Election Code. The plaintiffs characterize this guidance as
   a threat underlying some of the claims not before the court today and rely on
   it for part of their argument opposing sovereign immunity.
          After a Texas Court of Appeals reinstated the initial injunction, the
   State sought an emergency mandamus from the Supreme Court of Texas.
   On May 27, the Supreme Court of Texas held “that a lack of immunity to
   COVID-19 is not itself a ‘physical condition’ for being eligible to vote by mail



                                           3
Case: 20-50407        Document: 00515602091              Page: 4      Date Filed: 10/14/2020




                                         No. 20-50407


   within the meaning of [Section] 82.002(a).” In re Texas, 602 S.W.3d at 560.
   A voter may “take into consideration aspects of his health and his health
   history” in deciding whether to apply to vote by mail, but COVID-19 is not
   itself a ground for voting by mail. Id. The In re Texas court found it
   unnecessary to issue a writ of mandamus, id. at 561, and the plaintiffs
   dismissed that suit with prejudice on June 9.
           While the state-court litigation was pending, the plaintiffs filed this
   lawsuit in early April in the United States District Court for the Western
   District of Texas and added a third voter as a plaintiff. The plaintiffs’
   operative complaint requested relief on seven grounds. The plaintiffs’
   motion for a preliminary injunction slimmed down the claims and argued that
   Texas’s statute allowing voting by mail for any persons aged at least 65
   violated the First, Fourteenth, and Twenty-Sixth Amendments, 1 and that it
   was void for vagueness. They also asserted that the Attorney General’s May
   letter constituted voter intimidation and suppression of political speech.
           On May 19, the district court issued an order requiring no-excuse
   mail-in balloting in Texas, meaning that “[a]ny eligible Texas voter who
   seeks to vote by mail in order to avoid transmission of COVID-19” could do
   so. The court’s preliminary injunction prohibited the defendants from
   issuing any guidance, threats, or pronouncements, or otherwise taking any
   action inconsistent with the order. The district court concluded that the
   plaintiffs were likely to succeed on the merits of each of their claims. On the
   only claim that remains for us on this appeal, namely, a violation of the
   Twenty-Sixth Amendment, the district court applied strict scrutiny to the


           1
             In their request for a preliminary injunction, the plaintiffs limited the Twenty-
   Sixth Amendment grounds to an as-applied challenge seeking relief “[t]o the extent that
   the state [was] purporting, in these pandemic circumstances, to apply different voting
   burdens based on the voter’s age.”




                                               4
Case: 20-50407      Document: 00515602091           Page: 5    Date Filed: 10/14/2020




                                     No. 20-50407


   law. Voters under 65, according to the district court, bear a disproportionate
   burden because of the age restrictions set out in Section 82.003 of the Texas
   Election Code, which the court concluded “violates the [Twenty-Sixth]
   Amendment, as applied, during the COVID-19 pandemic.” Going one step
   further, the district court added that neither a legitimate interest nor a
   rational basis existed for enforcing the age-based distinction during the
   pandemic.
          Just eight days after entering this injunction, the Supreme Court of
   Texas issued its decision in In re Texas. Meanwhile, the defendants appealed
   the federal injunction. The defendants also filed an emergency motion for a
   stay pending appeal and a temporary administrative stay.

          In June 2020, a panel of this court that had the responsibility to resolve
   motions filed in the appeal prior to completion of briefing granted the
   defendants’ motion to stay the district court’s preliminary injunction
   pending the decision on the merits — which we now are entering. See Tex.
   Democratic Party v. Abbott, 961 F.3d 389, 397 (5th Cir. 2020). That panel
   concluded that the defendants were likely to succeed on the merits of each
   claim. See id. at 402–11. As to the Twenty-Sixth Amendment claim, it found
   “plenty of evidence that the Amendment’s most immediate purpose was to
   lower the voting age from twenty-one to eighteen.” Id. at 408. Relying on a
   Supreme Court opinion slightly predating the Amendment, the motions
   panel concluded that rational-basis review applied to the Texas age-based
   absentee-voting law. Id. at 408–09 (citing McDonald v. Bd. of Election
   Comm’rs of Chi., 394 U.S. 802, 807–08 (1969)). The court reasoned that
   giving a benefit of voting by mail to one class does not affect plaintiffs’ right
   to vote because the Twenty-Sixth Amendment concerns only the denial or
   abridgement of voters’ rights. Id. at 409. That meant that the plaintiffs were
   unlikely to succeed on the merits of their Twenty-Sixth Amendment claim,




                                          5
Case: 20-50407        Document: 00515602091              Page: 6       Date Filed: 10/14/2020




                                         No. 20-50407


   just as they were similarly unlikely to succeed on their other claims.
   Consequently, the district court’s injunction was stayed.

           We remark here that though we are greatly benefitted by the earlier
   panel’s analysis of the issues before us, under our circuit’s procedures,
   opinions and orders of a panel with initial responsibility for resolving motions
   filed in an appeal are not binding on the later panel that is assigned the appeal
   for resolution. Northshore Dev., Inc. v. Lee, 835 F.2d 580, 583 (5th Cir. 1988).
   We agree with much but not quite all of the earlier opinion.



                                      DISCUSSION
           The district court granted a preliminary injunction based on four
   claims for relief — the First, Fourteenth, and Twenty-Sixth Amendments as
   well as the void-for-vagueness doctrine. The defendants’ appeal suggests
   three jurisdictional bars and challenges all of the bases on which the
   injunction was granted. The plaintiffs defend the injunction only on their
   Twenty-Sixth Amendment claim. 2 Unclear, though, is the breadth of the
   Twenty-Sixth Amendment claim now being made by the plaintiffs. The
   point of uncertainty is whether the effect of the COVID-19 pandemic, even
   though it was central to arguments at the district court level, has been
   withdrawn from our review. We explain the competing indications.
           Following this court’s decision in June to enter a stay of the
   preliminary injunction, briefs were filed that guide the decision we are issuing



           2
             The plaintiffs stated they wished to preserve the right to pursue permanent relief
   on their other claims and argued that, if we were to reverse the district court on the
   application of the Twenty-Sixth Amendment, we should vacate the injunction and remand
   to the district court for further proceedings. That is what we do.




                                                6
Case: 20-50407         Document: 00515602091              Page: 7       Date Filed: 10/14/2020




                                          No. 20-50407


   today. As we just said, the plaintiffs’ brief stated that it would defend the
   preliminary injunction only on Twenty-Sixth Amendment grounds. The
   plaintiffs asserted “it is not the State’s tragic inability to contain the COVID-
   19 epidemic that compels affirmance of the District Court’s order — it is the
   Twenty-Sixth Amendment’s unambiguous text that does.”                           The brief
   certainly explains the procedural history of this action in federal court and of
   the parallel action in state court; there, the brief places COVID-19 front and
   center. The argument section, though, almost never refers to COVID-19 in
   explaining why the Amendment invalidates the relevant Texas Election Code
   provision. There are a few, one might even say stray, usages of the pandemic
   to support their arguments. 3 The defendants in their reply brief classified the
   plaintiffs’ argument now as being solely a facial challenge.
           If in fact the plaintiffs withdrew their reliance on the pandemic and are
   instead making a facial challenge, that could transform the appeal into a
   constitutional argument that has little relevance to the district court’s
   reasons for granting a preliminary injunction. For example, that court’s
   analysis of harm to the plaintiffs and their likelihood of success on the merits
   — two criteria for the preliminary injunction — relied exclusively on the
   pandemic. Yes, a facial challenge would be a legal issue subject to our de novo
   review had the district court decided it, but that court did not do so.



           3
             The most we see as to the plaintiffs’ legal arguments relying on the pandemic are
   the following. On one page of their brief, they argue it is unconstitutional to require those
   younger than 65 to appear at the polls “particularly during the COVID-19 pandemic, while
   allowing over-65 voters to cast ballots from the safety of their homes.” Appellee’s Br. 27
   (citing Harman v. Forssenius, 380 U.S. 528, 542 (1965), and Lane v. Wilson, 307 U.S. 268,
   275 (1939)). A few pages later, the plaintiffs reject the defendants’ argument that the
   legislature would rather nobody vote by mail than for everyone to do so; instead, they argue
   that nothing supports that the legislature would not wish to “extend that right on a
   nondiscriminatory basis during the COVID-19 pandemic (which is the only period relevant
   for the preliminary injunction now before this Court).” Id. at 34.




                                                7
Case: 20-50407         Document: 00515602091                Page: 8       Date Filed: 10/14/2020




                                           No. 20-50407


           We need not resolve whether the plaintiffs indeed are now trying to
   have us consider the facial challenge even though that was not considered by
   the district court. Appellate rules regarding how we treat absent issues differ
   depending on whether it is the appellant or the appellee who has neglected
   them. An appellant can intentionally waive or inadvertently forfeit the right
   to present an argument by failure to press it on appeal, a higher threshold
   than simply mentioning the issue. Nichols v. Enterasys Networks, Inc., 495
F.3d 185, 190 (5th Cir. 2007). On the other hand, even an appellee’s failure
   to file a brief does not cause an automatic reversal of the judgment being
   appealed. By appellate rule, so extreme a lapse does cause the appellee to
   lose the right to appear at oral argument. FED. R. APP. P. 31(c). We also know
   that if we disagree with the grounds relied upon by a district court to enter
   judgment but discover another fully supported by the record, we can affirm
   on that alternative basis. Eastus v. ISS Facility Servs., Inc., 960 F.3d 207, 211
   (5th Cir. 2020).
           There are a few cases that consider waiver rules for appellees. 4 For
   example, the rules against considering an argument not properly presented
   are more generous for an appellee than for an appellant. United States v.
   Guillen-Cruz, 853 F.3d 768, 777 (5th Cir. 2017). Appellees neither select the
   issues for the appeal nor file reply briefs, leaving them at a disadvantage in
   being able to present all favorable arguments on appeal.
            We consider the ambiguity in the plaintiffs’ briefing to present
   another variant of these principles. Regardless of whether the plaintiffs were


           4
              An appellant’s failure to raise an issue in an initial appeal constitutes a waiver of
   having the issue considered on remand; not so for the appellee. United States v. Smith, 814
F.3d 268, 272 (5th Cir. 2016). This is a component of the law-of-the-case doctrine. See
   18B Charles Alan Wright, Arthur R. Miller & Edward H. Cooper,
   Federal Practice and Procedure § 4478.6 (2d ed. April 2020 Update). Simply
   put, as to waiver, the rules for appellants and appellees are not identical.




                                                  8
Case: 20-50407      Document: 00515602091           Page: 9    Date Filed: 10/14/2020




                                     No. 20-50407


   abandoning the defense of the injunction on the grounds on which it was
   issued, and we cannot discern if they were, we will review the validity of the
   actual judgment, not some alternative.
          We begin with the defendants’ arguments about standing, sovereign
   immunity, and the political question doctrine.
   I.     Plaintiffs’ standing
          The first jurisdictional question is whether the plaintiffs have standing
   to challenge Texas’s election law. A plaintiff must show: (1) an injury in fact
   to the plaintiff that is concrete, particularized, and actual or imminent; (2)
   the injury was caused by the defendant; and (3) the injury would likely be
   redressed by the requested judicial relief. Thole v. U. S. Bank N.A., 140 S.
   Ct. 1615, 1618 (2020). In the preliminary-injunction context, plaintiffs must
   make a “clear showing” of standing to maintain the injunction. Barber v.
   Bryant, 860 F.3d 345, 352 (5th Cir. 2017). Standing is a question we review
   de novo. Pederson v. La. State Univ., 213 F.3d 858, 869 (5th Cir. 2000).
          This case involves two groups of plaintiffs: (1) three registered Texas
   voters under 65 years old who desired to vote in the July 14 Texas Democratic
   Primary and the November election; and (2) the Texas Democratic Party and
   its Chairman. We have held that, in the context of injunctive relief, one
   plaintiff’s successful demonstration of standing “is sufficient to satisfy
   Article III’s case-or-controversy requirement.” Texas v. United States, 945
F.3d 355, 377–78 (5th Cir. 2019). The voter plaintiffs contend that they suffer
   a sufficient injury in fact because they are, unlike older voters, forced to vote
   in person and risk contracting or spreading COVID-19. They assert that the
   injury is fairly traceable to the defendants’ enforcement of Section 82.003,
   and that their injury would be redressed by an injunction requiring what they
   consider to be non-discriminatory access to mail-in voting.




                                          9
Case: 20-50407     Document: 00515602091            Page: 10    Date Filed: 10/14/2020




                                     No. 20-50407


          The defendants challenge only the causation prong, arguing that the
   voter plaintiffs lack standing because their injury is caused by COVID-19, not
   the defendants. The injury alleged in the brief actually is the result of the
   combination of COVID-19 and Texas officials’ continuing enforcement of
   Section 82.003 as written. The defendants argue that the officials have no
   authority to relent in enforcement of the statute.
          We conclude that a voter under the age of 65 has clear standing to
   challenge Section 82.003. In the next section, we will discuss the Secretary’s
   duty to design the required application form for absentee ballots that
   identifies voter-eligibility categories. Tex. Elec. Code § 31.002(a). The
   Secretary would need to correct the form should the judiciary invalidate the
   age-based option. Thus, the Secretary of State had a role in causing the
   claimed injury and is in a position to redress it at least in part. That is enough
   to confer standing to the voter plaintiffs to sue the Secretary. We need not
   address the standing of other plaintiffs. See Texas, 945 F.3d at 377–78.
   II.    Defendants’ sovereign immunity
           The defendants assert that they are entitled to sovereign immunity.
   State sovereign immunity prohibits “private suits against nonconsenting
   states in federal court.” City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir.
   2019). State officials and agencies enjoy immunity when a suit is effectively
   against the state. Id. Unless waived by the state, abrogated by Congress, or
   an exception applies, the immunity precludes suit. Id.
          The plaintiffs contend that sovereign immunity does not bar their
   Twenty-Sixth Amendment claim under the exception carved out in Ex parte
   Young, 209 U.S. 123 (1908). Suits for injunctive or declaratory relief are
   allowed against a state official acting in violation of federal law if there is a
   “sufficient ‘connection’ to enforcing an allegedly unconstitutional law.” In
   re Abbott, 956 F.3d 696, 708 (5th Cir. 2020).




                                          10
Case: 20-50407     Document: 00515602091           Page: 11   Date Filed: 10/14/2020




                                    No. 20-50407


          This circuit has not spoken with conviction about all relevant details
   of the “connection” requirement. Tex. Democratic Party, 961 F.3d at 400.
   An en banc plurality of this court explained that “the officers [must] have
   ‘some connection with the enforcement of the act’ in question or be
   ‘specially charged with the duty to enforce the statute’ and be threatening to
   exercise that duty.” Okpalobi v. Foster, 244 F.3d 405, 414–15 (5th Cir. 2001)
   (en banc) (plurality op.). Without a majority, no controlling precedent was
   made. See K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010). In K.P., we
   declined to “resolve whether Ex Parte Young requires only ‘some
   connection’ or a ‘special relationship’ between the state actor and the
   challenged statute,” because the defendant fell within the exception under
   either standard. Id.
          Although the precise scope of the requirement for a connection has
   not been defined, the plaintiff at least must show the defendant has “the
   particular duty to enforce the statute in question and a demonstrated
   willingness to exercise that duty.” Morris v. Livingston, 739 F.3d 740, 746
   (5th Cir. 2014) (quotation marks omitted). That means the official must be
   “statutorily tasked with enforcing the challenged law.” In re Abbott, 956 F.3d
   at 709. Enforcement typically means “compulsion or constraint.” K.P., 627
F.3d at 124. A “scintilla of ‘enforcement’ by the relevant state official with
   respect to the challenged law” will do. City of Austin, 943 F.3d at 1002.
          Determining whether Ex parte Young applies to a state official requires
   a provision-by-provision analysis, i.e., the official must have the requisite
   connection to the enforcement of the particular statutory provision that is the
   subject of the litigation. See, e.g., In re Abbott, 956 F.3d at 709. This is
   especially true here because the Texas Election Code delineates between the
   authority of the Secretary of State and local officials. A “case-by-case
   approach to the Young doctrine has been evident from the start.” Idaho v.
   Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 280 (1997).



                                         11
Case: 20-50407     Document: 00515602091           Page: 12    Date Filed: 10/14/2020




                                    No. 20-50407


          The plaintiffs claim that Section 82.003, the age-based absentee-
   voting provision, violates the Twenty-Sixth Amendment of the Constitution.
   The plaintiffs have included the Secretary of State as a defendant,
   understandable since the Secretary is the “chief election officer of the state.”
   Tex. Elec. Code § 31.001. Still, we must find a sufficient connection
   between the official sued and the statute challenged.
          The statutory duties that matter today are the ones for the Secretary
   regarding applications for absentee ballots. She has the specific and relevant
   duty to design the application form for mail-in ballots, id. § 31.002(a), and to
   provide that form to local authorities and others who request it. Id. §
   31.002(b). Additionally, the Secretary must furnish forms to those who
   request them for distribution to others. Id. § 84.013.    Because local
   authorities are required to use the Secretary’s absentee-ballot form outside
   of emergency situations, id. § 31.002(d), the Secretary has the authority to
   compel or constrain local officials based on actions she takes as to the
   application form. See City of Austin, 943 F.3d at 1000.
          The Secretary’s form currently includes an option for a voter to
   indicate entitlement to an absentee ballot because that voter is at least 65
   years old. It is permissible under Ex parte Young for a court to “command[]
   a state official to do nothing more than refrain from violating federal law.”
   Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 255 (2011). Thus, a
   finding that the age-based option denies or abridges younger voters’ right to
   vote might lead to prohibiting the Secretary from using an application form
   that expressed an unconstitutional absentee-voting option.
          The plaintiffs present far broader reasons for holding the Secretary to
   be a proper defendant. The Secretary’s general duties under the Code
   include issuance of directives and instructions, being willing to “assist and
   advise” local officials, and endeavoring to “obtain and maintain uniformity




                                         12
Case: 20-50407     Document: 00515602091           Page: 13    Date Filed: 10/14/2020




                                    No. 20-50407


   in the application, operation, and interpretation” of the Election Code.
   Tex. Elec. Code §§ 31.003–.004.              We previously interpreted this
   provision as “requiring the Secretary to take action with respect to
   elections.” Lightbourn v. Cnty. of El Paso, 118 F.3d 421, 429 (5th Cir. 1997).
   Almost fifty years ago, though, a justice on the Supreme Court of Texas, who
   would later be a cherished colleague of ours, wrote that the Secretary’s duty
   to “obtain and maintain” uniformity in the application of the Election Code
   is not “a delegation of authority to care for any [i.e., every] breakdown in the
   election process.” Bullock v. Calvert, 480 S.W.2d 367, 372 (Tex. 1972)
   (Reavley, J.). That 1972 opinion suggests the Secretary can address some
   breakdowns, id., but today the only ones we need to identify are those relating
   to absentee-ballot applications.    Even there, some duties fall on other
   officials.   For example, a local “early voting clerk shall review each
   application for a ballot to be voted by mail.” Tex. Elec. Code §
   86.001(a).    Also, an “early voting clerk shall mail without charge an
   appropriate official application form.” Id. § 84.012. Though there is a
   division of responsibilities, the Secretary has the needed connection.
           In sum, the Secretary’s specific duties regarding the application form
   under Section 31.002 are enough for us to conclude that the Secretary has at
   least a scintilla of enforcement authority for Section 82.003. We do not need
   to consider whether other duties of the Secretary might suffice. Sovereign
   immunity does not bar suit against the Secretary in this case.
           As to the Governor, we conclude he lacks a sufficient connection to
   the enforcement of an allegedly unconstitutional law. In re Abbott, 956 F.3d
   at 708–09. As the motion’s panel in this case stated, the actions the Governor
   took — to postpone the May 2020 primary and to expand the early voting
   period — were exercises of the Governor’s emergency powers unrelated to
   the Election Code. The Governor is not “statutorily tasked with enforcing
   the challenged law.” Id. at 709. The challenged Section 82.003 certainly



                                          13
Case: 20-50407     Document: 00515602091             Page: 14   Date Filed: 10/14/2020




                                      No. 20-50407


   operates independently of influence or enforcement from the Governor. As
   a result, the connection between the Governor and enforcement of the
   challenged provision is insufficient, and Ex parte Young does not apply to him.
          As for the Attorney General, whether Ex parte Young applies is a closer
   question. The plaintiffs’ only argument as to this official is that, in previous
   cases, the state of Texas has “concede[d] that the attorney general has a duty
   to enforce and uphold the laws of Texas.” See City of Austin v. Abbott, 385 F.
   Supp. 3d 537, 544 (W.D. Tex. 2019). We have already held that “[t]he
   required connection is not merely the general duty to see that the laws of the
   state are implemented, but the particular duty to enforce the statute in
   question and a demonstrated willingness to exercise that duty.” Morris, 739
F.3d at 746 (quotation marks omitted). A general duty to enforce the law is
   insufficient for Ex parte Young.
          The plaintiffs also focus us on the letter sent by the Attorney General.
   True, we applied the Ex parte Young exception to this Attorney General after
   his office sent to a manufacturer numerous “threatening letters” that
   “intimat[ed] that formal enforcement” of the Texas Deceptive Trade
   Practices Act “was on the horizon.” NiGen Biotech, L.L.C. v. Paxton, 804
F.3d 389, 392, 397 (5th Cir. 2015). Conversely, we have declined to apply Ex
   parte Young where the Attorney General issued a press release warning that
   anyone who violated the Governor’s recent emergency order would be “met
   with the full force of the law.” In re Abbott, 956 F.3d at 709. We explained
   that “our cases do not support the proposition that an official’s public
   statement alone establishes authority to enforce a law, or the likelihood of his
   doing so, for Young purposes.” Id.
          Unlike NiGen, the Attorney General’s letter in this case was sent to
   judges and election officials, not to the plaintiffs. The letter did not make a
   specific threat or indicate that enforcement was forthcoming. Nor did it state




                                           14
Case: 20-50407     Document: 00515602091               Page: 15   Date Filed: 10/14/2020




                                        No. 20-50407


   that the Texas Democratic Party or the other plaintiffs had violated any
   specific law, as the letter did in NiGen, 804 F.3d at 392. Instead, the letter
   explained that advising voters to pursue disability-based mail-in voting
   without a qualifying condition constituted a felony under Sections 84.0041
   and 276.013 of the Texas Election Code. As a result, we conclude that the
   letter here did not “intimat[e] that formal enforcement was on the horizon.”
Id. Instead, it closely reflected the Attorney General’s letter in In re Abbott,
956 F.3d at 709.      Accordingly, the Attorney General lacks a requisite
   connection to the challenged law, and Ex parte Young does not apply to him.
   III.   Political question doctrine
          The defendants insist the plaintiffs’ as-applied challenge based on
   Texas officials’ response to the COVID-19 pandemic presents a
   nonjusticiable political question. In their view, our answering whether the
   pandemic presents a need to change election rules to protect voters is a
   question constitutionally committed to other branches of government. See
   Baker v. Carr, 369 U.S. 186, 217 (1962). The Supreme Court has warned that
   “lower federal courts should ordinarily not alter . . . election rules on the eve
   of an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S.
   Ct. 1205, 1207 (2020). Further, they argue that we must refrain from
   judgment out of respect for the executive and legislative branches of the state
   of Texas. See Baker, 369 U.S. at 217. Finally, they assert that there is no
   “judicially discoverable and manageable standard[]” for resolving whether
   Texas’s age-based absentee-voting law meets constitutional muster in the
   context of the pandemic. See id. The plaintiffs disagree, arguing they have
   presented a “straightforward constitutional claim” capable of resolution by
   judicially discoverable and manageable standards.
          The motions panel on this case rejected the political question doctrine
   as an impediment, concluding that it “need not — and will not — consider




                                             15
Case: 20-50407     Document: 00515602091           Page: 16    Date Filed: 10/14/2020




                                    No. 20-50407


   the prudence of Texas’s plans for combating [COVID-19] when holding
   elections.” Tex. Democratic Party, 961 F.3d at 398. Instead, resolution of the
   appeal was said to turn on “whether the challenged provisions of the Texas
   Election Code run afoul of the Constitution, not whether they offend the
   policy preferences of a federal district judge.” Id. at 398–99.
          We agree that no political question bars our review of the Twenty-
   Sixth Amendment challenge. We are tasked with determining whether
   Section 82.003 of the Texas Election Code violates the Twenty-Sixth
   Amendment as applied during the pandemic, a question susceptible to
   judicial resolution without interfering with the political branches of Texas
   government. Even when “matters related to a State’s . . . elective process
   are implicated by this Court’s resolution of a question,” as our resolution of
   this appeal will do, that “is not sufficient to justify our withholding decision
   of the question.” Elrod v. Burns, 427 U.S. 347, 351–52 (1976). Judicially
   discoverable and manageable standards exist to help us determine whether
   the law runs afoul of the Twenty-Sixth Amendment. Namely, we determine
   whether the law denies or abridges the plaintiffs’ right to vote based on age.
   If it does, then we will apply an appropriate level of scrutiny. The effects of
   the pandemic are relevant to answering whether the law denies or abridges
   the right to vote, but the standards themselves do not yield to the pandemic.
          For these reasons, we hold that the political question doctrine does
   not bar our review of the plaintiffs’ challenge. Our analysis will not focus on
   policy determinations from Texas’s executive and legislative officials.
   Regardless of whether the plaintiffs are presenting on this appeal a facial or
   as-applied challenge, our analysis does not turn on the effect of the pandemic
   and therefore avoids a political question.
          Because we conclude there are no jurisdictional impediments to the
   plaintiffs’ bringing these claims, we now turn to the merits of the injunction.




                                          16
Case: 20-50407     Document: 00515602091            Page: 17   Date Filed: 10/14/2020




                                     No. 20-50407


   The defendants in their opening brief challenged all the grounds used by the
   district court. The plaintiffs defend only on the basis of the Twenty-Sixth
   Amendment. We exercise our discretion to review only that basis and not
   examine the alternative grounds to determine if any of them would sustain
   the judgment. The plaintiffs, as appellees, defend only the one ground, and
   the parties need a ruling.
          We also forewarn on a seeming inconsistency to what we have just said
   about not ruling on a facial challenge. It is impossible to consider the as-
   applied challenge based on the pandemic without addressing what is
   generally required to violate the Twenty-Sixth Amendment. The difference
   between the two forms of challenge “is not so well defined that it has some
   automatic effect or that it must always control the pleadings and disposition
   in every case involving a constitutional challenge.” Citizens United v. Fed.
   Election Comm’n, 558 U.S. 310, 331 (2010). We reach conclusions as to what
   is necessary to deny or abridge the right to vote on the basis of age, as we can
   do no other.
   IV.    Twenty-Sixth Amendment
           Section 1 of the Twenty-Sixth Amendment provides: “The right of
   citizens of the United States, who are eighteen years of age or older, to vote
   shall not be denied or abridged by the United States or by any State on
   account of age.” Section 2 gives Congress enforcement power. Ratified in
   1971, the most recent of the voting-rights constitutional amendments has yet
   to be interpreted in any significant depth. After almost fifty years, apparently
   it now is time in several jurisdictions.
          The parties have widely different interpretations of the Amendment.
   The plaintiffs contend that the Amendment creates a sweeping prohibition
   against any age-based denial or abridgment of the right to vote. Further, they
   contend that any differential treatment in terms of voting on the basis of age




                                              17
Case: 20-50407     Document: 00515602091              Page: 18   Date Filed: 10/14/2020




                                       No. 20-50407


   is a plainly unconstitutional denial or abridgment. Such an interpretation is
   said to be consistent with the Fifteenth, Nineteenth, and Twenty-Fourth
   Amendments. Under their reading, Section 82.003 is unconstitutional under
   the Twenty-Sixth Amendment because it offers mail-in voting to those who
   are at least age 65 without offering the same benefit to younger voters. Even
   if not facially unconstitutional, the plaintiffs argue that the election law is
   unconstitutional as applied “during the COVID-19 pandemic.”
          The defendants argue that the Twenty-Sixth Amendment was simply
   an extension of the right to vote to individuals between the ages of eighteen
   and twenty-one, not to eliminate all age-based distinctions in election-related
   laws. They further contend that Texas’s mail-in ballot rules do not affect the
   right to vote under the Amendment because the laws neither abridge nor
   deny the right of voters younger than 65 to vote.
          Also divergent are the arguments about the level of scrutiny to give to
   the challenged provision. Texas argues for rational-basis review, but the
   district court applied strict scrutiny. Perhaps because another panel of this
   court entered a stay of the preliminary injunction by finding only rational-
   basis review applied, Tex. Democratic Party, 961 F.3d at 409, the plaintiffs’
   current briefing exercised some caution by not explicitly identifying a
   standard.   Still, the plaintiffs’ disagreement with the motions panel is
   pressed, as is their belief that some heightened level of scrutiny is required.
          A.     An individual right
          We first examine whether the Twenty-Sixth Amendment confers an
   individual right to be free from any denial or abridgment of the right to vote.




                                            18
Case: 20-50407        Document: 00515602091               Page: 19       Date Filed: 10/14/2020




                                          No. 20-50407


   We acknowledge this has not been an issue in the case, but we need to walk
   through the only recently developing analysis of this Amendment with care.
           The language and structure of the Twenty-Sixth Amendment mirror
   the Fifteenth, Nineteenth, and Twenty-Fourth Amendments. 5 Each of those
   amendments has been interpreted to provide an individual right to be free
   from the denial or abridgement of the right to vote based on the classification
   described in the Amendment. The Fifteenth Amendment prohibits voting
   laws that “handicap exercise of the franchise” on account of race because the
   Amendment “nullifies sophisticated as well as simple-minded modes of
   [racial] discrimination.” Lane v. Wilson, 307 U.S. 268, 275 (1939). The
   Nineteenth Amendment “applies to men and women alike and by its own
   force supersedes inconsistent measures.” Breedlove v. Suttles, 302 U.S. 277,
   283 (1937), overruled on other grounds by Harper v. Va. State Bd. of Elections,
   383 U.S. 663, 668–69 (1966). Likewise, the Twenty-Fourth Amendment
   provides a right to vote without paying a poll tax. Harman v. Forssenius, 380
U.S. 528, 540–41 (1965). These are Supreme Court interpretations of the




           5
             Compare U.S. Const. amend. XXVI, §§ 1–2 (“The right of citizens of the
   United States, who are eighteen years of age or older, to vote shall not be denied or abridged
   by the United States or by any State on account of age. The Congress shall have power to
   enforce this article by appropriate legislation.”), with U.S. Const. amend. XV, §§ 1–2
   (“The right of citizens of the United States to vote shall not be denied or abridged by the
   United States or by any State on account of race, color, or previous condition of servitude.
   The Congress shall have power to enforce this article by appropriate legislation.”), and
   U.S. Const. amend. XIX (“The right of citizens of the United States to vote shall not be
   denied or abridged by the United States or by any State on account of sex. Congress shall
   have power to enforce this article by appropriate legislation.”), and U.S. Const. amend.
   XXIV, §§ 1–2 (“The right of citizens of the United States to vote in any primary or other
   election for President or Vice President, for electors for President or Vice President, or for
   Senator or Representative in Congress, shall not be denied or abridged by the United States
   or any State by reason of failure to pay any poll tax or other tax. The Congress shall have
   power to enforce this article by appropriate legislation.”).




                                                19
Case: 20-50407      Document: 00515602091            Page: 20     Date Filed: 10/14/2020




                                      No. 20-50407


   Fifteenth, Nineteenth, and Twenty-Fourth Amendments predating the 1971
   submission and ratification of the Twenty-Sixth Amendment.
          We hold that the Twenty-Sixth Amendment confers an individual
   right to be free from the denial or abridgment of the right to vote on account
   of age, the violation of which allows for pursuing a claim in court. We now
   turn to what denial and abridgment in this context mean.
          B.      Scope of the Twenty-Sixth Amendment’s protection
          For Section 82.003 of the Texas Election Code to be constitutional,
   its granting to those at least 65 years of age an excuse-free right to a mail ballot
   cannot be a denial or abridgment of not-as-old voters’ right to vote, either
   facially or during the pandemic. Because we conclude that by definition no
   denial or abridgement has occurred, it is unnecessary for us to assess the
   applicable level of scrutiny to apply had there been either. On remand, the
   issue may arise. For that reason, we will discuss levels of scrutiny generally
   at the end of the opinion.
          As we search for the meaning of the key terms, we find direction from
   a time not too long ago when the Supreme Court began to give meaning to a
   different amendment long ignored in litigation as this one has been, namely,
   the Second. District of Columbia v. Heller, 554 U.S. 570 (2008). The Court
   considered how the words and phrases of that amendment had been used and
   interpreted in other constitutional provisions. Id. at 579–81. The Court
   wrote a lengthy exegesis of each significant term in the Second Amendment
   and its usage at the time of ratification. Id. at 579–95. That time was
   contemporaneous with the adoption of the Constitution itself. Among its
   lengthier explanations was the understanding at that time of “keep and bear
   Arms,” and each of the key words had a discernable late-Eighteenth-Century
   meaning. Id. at 581–92. A focus as well was how the same or at least similar
   terms that also appeared elsewhere in the Constitution had been interpreted.




                                           20
Case: 20-50407     Document: 00515602091           Page: 21   Date Filed: 10/14/2020




                                    No. 20-50407


   For example, the Second Amendment’s phrase “right of the people” was
   held to guarantee an individual right to possess and carry a weapon in case of
   confrontation, id. at 592, at least in part because the same phrase used in
   other constitutional provisions “unambiguously refer[s] to individual
   rights.” Id. at 579.
          Similarly, in the statutory context, “there is a natural presumption
   that identical words used in different parts of the same act are intended to
   have the same meaning.” Atl. Cleaners & Dyers, Inc. v. United States, 286
U.S. 427, 433 (1932). Different here than in most statutory interpretation
   contexts, though, are the large gaps in time between the adoption of different
   amendments that use language similar to each other or to the original
   Constitution itself.
          Just as Heller examined such questions as what to “keep and bear
   arms” meant in the Founding Era, relevant for us is how broad or limited the
   phrase “right to vote” was interpreted at the time the Amendment was
   ratified. This will establish our baseline. That meaning is the context for the
   use of the phrase, and with “textual interpretation, context is everything.”
   Antonin Scalia, A Matter of Interpretation: Federal
   Courts and the Law 37 (1997).
          Understanding what the right to vote meant at the time the Twenty-
   Sixth Amendment was ratified in 1971 is certainly assisted by the 1969
   McDonald decision. McDonald, 394 U.S. at 807–08. A definitive meaning of
   the right to vote and of denying that right could hardly have been given any
   closer to the time the Amendment was ratified. In McDonald, the Supreme
   Court held that denying mail-in ballots to incarcerated persons otherwise
   eligible to vote did not “deny appellants the exercise of the franchise.” Id.
   The Court explained that it was “thus not the right to vote that [was] at stake
   [t]here but a claimed right to receive absentee ballots.” Id. at 807.




                                         21
Case: 20-50407     Document: 00515602091           Page: 22   Date Filed: 10/14/2020




                                    No. 20-50407


          We also consider some Congressional sources. Though we find no
   utility in examining the individual statements of various members of
   Congress who spoke to their beliefs — or perhaps only their hopes in guiding
   future interpretations — as to the meaning of the Amendment, we are willing
   to examine materials that accurately reflect what Congress was willing to
   adopt by joint action and present to a President who then was willing to
   register agreement. Enacted revisions to statutes are part of “statutory
   history,” not “the sort of unenacted legislative history that often is neither
   truly legislative (having failed to survive bicameralism and presentment) nor
   truly historical (consisting of advocacy aimed at winning in future litigation
   what couldn’t be won in past statutes).” BNSF Ry. Co. v. Loos, 139 S. Ct.
893, 906 (2019) (Gorsuch, J., dissenting).
          Congress did not in this instance revise earlier enacted legislation by
   passing a new bill. Instead, after the Supreme Court invalidated part of its
   earlier effort, Congress revised by proposing a constitutional amendment
   through proper bicameral procedures, then presented it to the states where
   it was ratified. We explain.
          The Voting Rights Act was adopted in 1965 to ensure that the right to
   vote would not be denied or abridged on account of race or color. See 52
   U.S.C. § 10301. In the 1970 renewal of the Act, Congress decided to broaden
   the franchise in another way — by lowering the voting age to eighteen. See
   Oregon v. Mitchell, 400 U.S. 112, 117 (1970). The 1970 amendments imposed
   the change this way: “Except as required by the Constitution, no citizen of
   the United States who is otherwise qualified to vote in any State or political
   subdivision in any primary or in any election shall be denied the right to vote
   in any such primary or election on account of age if such citizen is eighteen




                                         22
Case: 20-50407       Document: 00515602091             Page: 23      Date Filed: 10/14/2020




                                        No. 20-50407


   years of age or older.” 6 The slogan for some who urged this change was “old
   enough to fight, old enough to vote,” 7 an allusion to the young members of
   the American military serving in Vietnam.
           Perhaps Congress was willing to hazard lowering the voting age by
   legislation even for state elections because the Supreme Court had upheld
   the 1965 Voting Right Act’s ban on use of literacy tests based on Congress’s
   Fifteenth Amendment enforcement power.                     See South Carolina v.
   Katzenbach, 383 U.S. 301 (1966). Lowering the voting age by federal statute
   for all elections, though, could not be supported by the same arguments. The
   Court in December 1970 held that the 1970 amendment to the Voting Rights
   Act setting the voting age at eighteen was within Congress’s power with
   respect to federal elections but not as to state and local elections. Mitchell,
400 U.S. at 117–18. 8 At the time, forty-seven states recognized the right to
   vote beginning at an age higher than eighteen. Eric S. Fish, Note, The Twenty-
   Sixth Amendment Enforcement Power, 121 YALE L.J. 1168, 1193 (2012).
           The Twenty-Sixth Amendment followed immediately. Approved by
   Congress in March of 1971 and ratified by June, the Amendment was the most
   quickly ratified constitutional amendment in our history. Id. at 1194–95. This
   is some indication that the Twenty-Sixth Amendment was at least perceived


           6
             Voting Rights Act Amendments of 1970, Pub. L. No. 91-285, § 302, 84 Stat. 314,
   318, invalidated in part by Oregon v. Mitchell, 400 U.S. 112, 117–18 (1970).
           7
            Nancy Turner, Comment, The Young and the Restless: How the Twenty-Sixth
   Amendment Could Play a Role in the Current Debate over Voting Laws, 64 Am. U. L. Rev.
   1503, 1508 (2015).
           8
             Debate on the Voting Rights Act Amendments may have altered the makeup of
   the Court that would by a 5–4 vote limit the voting-age change. The Judiciary Committee
   favorably reported Fifth Circuit Judge G. Harrold Carswell’s nomination to the Supreme
   Court in February 1970, but the Senate gave precedence to considering the amendments in
   March, a delay that some contend is what allowed opposition to organize and defeat his
   confirmation in April. Richard Harris, Decision 84, 108, 200–02 (1971).




                                             23
Case: 20-50407        Document: 00515602091               Page: 24       Date Filed: 10/14/2020




                                          No. 20-50407


   as having a narrower sweep than the other constitutional amendments
   affecting voting, which in this instance was to fulfill what Congress tried but
   failed to do in 1970 in lowering the voting age for all elections.
           We also look at details of absentee voting nationwide, data that was
   provided to Congress when it was considering the 1970 Voting Rights Act
   Amendments as well as what became the Twenty-Sixth Amendment. One
   1973 review of the election laws, apparently mirroring but updating research
   provided to Congress in 1968–69, showed there was much variation. 9 In
   1968, only two states were providing a special privilege for older voters to cast
   absentee ballots; by 1973, there were four. 10 There were other differences:
           Maine has the most sweeping statute; it provides that any
           registered voter may cast an absentee ballot. Presumably, those
           who are able to vote in person do so, but the statute does not
           require applicants for absentee ballots to demonstrate an
           inability to reach the polls. In all other states, voters who wish

           9
             Note, The Submerged Constitutional Right to an Absentee Ballot, 72 Mich. L.
   Rev. 157, 159–61 (1973). Similar data through 1969 was prepared for Congress as shown
   in the record of Senate hearings cited in the article. Id. at 158 n.3. That data provides the
   absentee-voting landscape from each state based on two compilations by the Legislative
   Reference Service of the Library of Congress. Amendments to the Voting Rights Act of 1965:
   Hearings Before the Subcomm. on Constitutional Rights of the Comm. on the Judiciary on S. 818,
   S. 2456, S. 2507, and Title IV of S. 2029, 91st Cong., 1st & 2d Sess. 292–93 (1969–70) (citing
   Elizabeth Yadlosky, Legis. Reference Serv., 69–226A, Absentee
   Registration and Voting: Digests of Major Provisions of the Laws
   of the Fifty States and the District of Columbia (1969), and
   Elizabeth Yadlosky, Legis. Reference Serv., A–243, Election Laws
   of the Fifty States and the District of Columbia (1968)). Our thanks to
   Stuart Carmody of the Congressional Research Service — with Ryan Annison of Senator
   Roger Wicker’s staff as liaison — and to Fifth Circuit Librarians Judy Reedy, Peggy Mitts,
   and Susan Jones for diligently seeking and obtaining these two long-buried documents.
           10
             Submerged Constitutional Right, supra note 9, at 161 n.18 (Arizona, Michigan,
   Rhode Island, and Wyoming in 1973); Election Laws of the Fifty States and
   the District of Columbia, supra note 9, at 128, 221 (Michigan and Rhode Island
   in 1968).




                                                24
Case: 20-50407          Document: 00515602091               Page: 25      Date Filed: 10/14/2020




                                            No. 20-50407


           to cast an absentee ballot must demonstrate that they fall within
           a statutory classification.
                   Although most states provide absentee ballots in all
           elections, four restrict their use to general elections. In many
           states, eligibility is determined by the voter’s actual distance
           from his home. The majority of states require absence from the
           county of the voter’s residence; others require absence from
           the state, the city, or the precinct. Some absentee-ballot
           legislation encompasses classes of voters who are within the
           election district but cannot reach the polls. Almost all states
           allow the physically incapacitated to cast absentee ballots.
           Some also furnish absentee ballots to students, to election
           workers stationed at precincts other than their own, to persons
           over sixty-five years of age, and to persons whose religious
           beliefs prevent them from attending the polls on election day. 11
           Other variants among the states were permitting absentee voting for
   those who participated in the election process itself, or whose religious tenets
   prevented attendance at the polls. 12
           Though this data provided to Congress when considering the 1970 and
   1971 enactments indicate that almost all states at the time of submission of
   the Twenty-Sixth Amendment permitted absentee voting by those who were
   temporarily removed from proximity to their polls, there was much variation
   — being absent from the precinct, city, county, or state. 13 Those variations



           11
                Submerged Constitutional Right, supra note 9, at 159–61 (footnotes omitted).
           12
              Some states allowed absentee voting for election workers. Election Laws
   of the Fifty States and the District of Columbia, supra note 9, at 52
   (Florida); id. at 74 (Illinois); id. at 128 (Michigan). Others allowed absentee voting for
   religious reasons. Id. at 25 (California); id. at 36–37 (Connecticut); id. at 275 (Wisconsin).
   Many single-state variations existed, such as Mississippi’s allowing absentee voting for
   those engaged in transportation as a driver, operator, or crewman. Id. at 137.
           13
                Submerged Constitutional Right, supra note 9, at 160.




                                                  25
Case: 20-50407     Document: 00515602091            Page: 26    Date Filed: 10/14/2020




                                     No. 20-50407


   were eliminated in part by the 1970 Voting Rights Act Amendments: “[E]ach
   State shall provide by law for the casting of absentee ballots for . . . President
   and Vice President . . . by all duly qualified residents of such State who may
   be absent from their election district or unit in such State on the day such
   election is held and who have applied therefor not later than seven days
   immediately prior to such election,” then who timely return their ballots. See
   Voting Rights Act Amendments of 1970, Pub. L. No. 91-285, § 202, 84 Stat.
   314, 316–17, codified as 52 U.S.C. § 10502(d). The Mitchell Court upheld
   this standardization of the right to an absentee ballot in presidential elections,
   and it remains the law today. Mitchell, 400 U.S. at 119.
          The significance we give to this status quo for absentee voting at the
   time of the Twenty-Sixth Amendment is that, despite all the variations in the
   states, the only congressional insistence in the Voting Rights Act
   Amendments, which included a provision lowering the voting age for all
   elections, was to give all voters who were going to be absent on election day
   a right to vote absentee for a presidential ticket. Deciding whether the
   Twenty-Sixth Amendment should be interpreted as doing even more is
   informed by this statutory history.
          The Supreme Court distinguished between a right to vote and a right
   to vote absentee: “It is thus not the right to vote that is at stake here but a
   claimed right to receive absentee ballots.” McDonald, 394 U.S. at 807. Judge
   Ho was correct when concurring to the entry of a stay during the pendency
   of this appeal when he wrote: “For nearly a century, mail-in voting has been
   the exception — and in-person voting the rule — in Texas.” Tex. Democratic
   Party, 961 F.3d at 414 (Ho, J., concurring).
          In summary, the right to vote in 1971 did not include a right to vote by
   mail. In-person voting was the rule, absentee voting the exception. Though
   we identify this historical context for the Amendment, certainly our




                                          26
Case: 20-50407        Document: 00515602091           Page: 27   Date Filed: 10/14/2020




                                      No. 20-50407


   imperative is to focus on the text. “Only the written word is the law, and all
   persons are entitled to its benefit.” Bostock v. Clayton Cnty., 140 S. Ct. 1731,
   1737 (2020). Even “small gestures can have unexpected consequences,” id.,
   which is relevant when considering whether the nearly forgotten Twenty-
   Sixth Amendment invalidates any age-based limitation on voting today.
          We now consider when the right to vote is “denied” or “abridged.”
                 1.       To deny the right to vote
          Before ratification, the Supreme Court held that the right to vote was
   not “denied” where there was no indication that the challengers were “in
   fact absolutely prohibited from voting.” McDonald, 394 U.S. at 807–08 &
   n.7. After ratification, the Court held that a person’s right to vote is denied
   when an election law “absolutely prohibits them from voting.” Goosby v.
   Osser, 409 U.S. 512, 521 (1971). Under the Twenty-Sixth Amendment, then,
   “denied” means “prohibited.” There has been no denial here.
                 2.       To abridge the right to vote
          To abridge is “[t]o reduce or diminish.” Abridge, Black’s Law
   Dictionary 7 (10th ed. 2014). Evaluating whether there has been a denial
   of a right will rarely involve a comparison. On the other hand, “[i]t makes no
   sense to suggest that a voting practice ‘abridges’ the right to vote without
   some baseline with which to compare the practice.” Reno v. Bossier Parish
   Sch. Bd., 528 U.S. 320, 334 (2000). More, later, on Bossier Parish. We are
   not focused today on how important that right is, but it is one of importance,
   central to a democratic system. Instead, we are seeking a clear understanding
   of the right itself, from which we then can determine whether something the
   government has done in its election rules has abridged the right.
          The plaintiffs insist that an abridgment occurs any time a new election
   law makes voting more difficult for one age group than it is for another.




                                            27
Case: 20-50407        Document: 00515602091              Page: 28        Date Filed: 10/14/2020




                                          No. 20-50407


   Under that construct, when Texas in 1975 legislated a privilege for older
   voters to cast absentee votes without needing to claim a reason such as being
   out of the county, it abridged younger voters’ rights even though no change
   was made as to them. 14 In essence, a new baseline for voting arises with each
   new election rule. If some category of voters has more limited rights after the
   change in comparison to other categories, an abridgement has occurred.
           Our first reaction is that this seems an implausible reading of
   “abridge.”       Conceptually, plaintiffs are converting the Twenty-Sixth
   Amendment into the positive assertion that voting rights must be identical
   for all age groups at all times. Any indulgence solely for one age group of
   voters would fail; voters of all ages must get the same indulgence. 15 The
   Amendment, though, is a prohibition against adopting rules based on age that
   deny or abridge the rights voters already have. Indeed, neither the Twenty-
   Sixth Amendment nor the related amendments we have been discussing are
   written in terms of granting a positive right to vote. Instead, they each are
   phrased in the negative, namely, that the right to vote shall not be denied or
   abridged based on the relevant reason. See David Schultz, Election
   Law and Democratic Theory 87 (2016). More consistent with the
   text of the Twenty-Sixth Amendment is for us to evaluate whether younger
   voters’ rights were reduced by the addition of a privilege for older voters.
           The point just made, though, needs to take into account a possible
   exception. We return to the Bossier Parish decision concerning the Fifteenth
   Amendment. After stating that a baseline for measuring abridgements was


           14
              Addressed later is the specific assertion in support of the preliminary injunction
   that the privilege abridges the younger voters’ right in the context of the pandemic.
           15
            We borrow the term “indulgence” from Justice Scalia, who used it to refer to
   accommodations offered to some but not all voters based on a perceived special need.
   Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 209 (2008) (Scalia, J., concurring).




                                                28
Case: 20-50407     Document: 00515602091           Page: 29   Date Filed: 10/14/2020




                                    No. 20-50407


   necessary, the Court continued by distinguishing two parts of the Voting
   Rights Act. Section 5 proceedings, the since-invalidated requirement that
   certain states had to preclear any election law changes with the Department
   of Justice, “uniquely deal only and specifically with changes in voting
   procedures.” Bossier Parish, 528 U.S. at 334 (emphasis omitted). On the
   other hand, challenges to voting practices generally, i.e., not necessarily a
   recent change, under Section 2 of the Act or under the Fifteenth
   Amendment, had a broader reach:
          In § 2 or Fifteenth Amendment proceedings, by contrast,
          which involve not only changes but (much more commonly)
          the status quo itself, the comparison must be made with a
          hypothetical alternative: If the status quo “results in [an]
          abridgement of the right to vote” or “abridge[s] [the right to
          vote]” relative to what the right to vote ought to be, the status
          quo itself must be changed.
   Id. The Court then stated that “abridging” for purposes of the Fifteenth
   Amendment refers to discrimination more generally, not just to
   retrogression. Id. That certainly makes sense, as litigation under the
   Fifteenth Amendment went far beyond just challenging recent changes but
   sought to dismantle longstanding discrimination in voting.
          Even if this concept applies to the Twenty-Sixth Amendment, i.e.,
   that abridging goes beyond just looking at the change but also at the validity
   of the state’s voting rules generally, we see no basis to hold that Texas’s
   absentee-voting rules as a whole are something that ought not to be.
          Secondly, we examine the two Supreme Court decisions on which
   plaintiffs rely in defining “abridge” in this manner. The earlier of the
   opinions used the Fifteenth Amendment to invalidate an Oklahoma voter
   registration system. Lane, 307 U.S. at 270, 275. When Oklahoma was
   admitted as a state in 1907, it imposed a literacy test that, because of how it




                                         29
Case: 20-50407      Document: 00515602091            Page: 30    Date Filed: 10/14/2020




                                      No. 20-50407


   was administered, effectively denied most black Oklahomans the right to
   vote. Id. at 269. The test was invalidated by the Supreme Court. Id.
   Oklahoma then devised a registration system providing that those who voted
   in the 1914 Oklahoma elections remained eligible thereafter, but those who
   had been eligible and failed to vote had to register within a 12-day window in
   1916. Id. at 271. Thus, voters who had been eligible in 1914 had much
   different rules applied to them depending on their race. White voters who
   had not been subject to barriers of law or custom in 1914 remained eligible to
   vote, while black voters had a registration window that briefly opened, then
   closed tight. The plaintiff was a black potential voter who had been old
   enough but failed to register in 1916; in 1934, he was rejected when he sought
   to register. Id. The Court invalidated the registration scheme, explaining
   that the Fifteenth Amendment prohibits “onerous procedural requirements
   which effectively handicap exercise of the franchise.” Id. at 275. Plaintiffs
   latch on to the phrase “effectively handicap,” but we fail to see that when
   Texas granted a privilege to older voters, it was reducing or handicapping the
   rights of younger voters. It failed to enhance rights for younger voters, but
   that is not the equivalent of abridging.
          Three decades later, the Supreme Court held that Virginia abridged
   the right to vote in violation of the Twenty-Fourth Amendment when voters
   were required to choose between paying a poll tax or filing a certificate of
   residence. Forssenius, 380 U.S. at 531–33. Somewhat similarly to the
   Oklahoma response to invalidating literacy tests, Virginia adopted the
   alternatives because of the imminent prohibition of poll taxes for federal
   elections by the Twenty-Fourth Amendment. Id. at 531. Under the new state
   law, someone wishing to vote in a federal election could either pay the poll
   tax applicable to state elections or instead file every election year at least “six
   months before the election, a notarized or witnessed certificate attesting that
   they have been continuous residents of the State since the date of registration




                                           30
Case: 20-50407     Document: 00515602091           Page: 31      Date Filed: 10/14/2020




                                    No. 20-50407


   (which might have been many years before under Virginia’s system of
   permanent registration) and that they do not presently intend to leave the
   city or county.” Id. at 541. The Court held that to demonstrate the invalidity
   of the measure, “it need only be shown that it imposes a material requirement
   solely upon those who refuse to surrender their constitutional right to vote in
   federal elections without paying a poll tax.” Id. The Twenty-Fourth
   Amendment eliminated “all requirements impairing the right to vote in
   federal elections by reason of failure to pay the poll tax,” and Virginia could
   not impose the tax even just as an alternative. Id. at 544.
          Forssenius invalidated the law requiring voters choose between paying
   an unconstitutional tax or engaging in an onerous registration. The plaintiffs
   emphasize the Court’s calling the registration an invalid “material
   requirement,” but here, too, the plaintiffs seek more than can be found in one
   of the Court’s opinions. The Twenty-Fourth Amendment provides that the
   right to vote in federal elections “shall not be denied or abridged by the
   United States or any State by reason of failure to pay any poll tax or other
   tax.” When Virginia imposed a material requirement of registration within a
   certain time period prior to every election, it did not grant a privilege to one
   class of voters while leaving other classes untouched. It was mandating that
   every voter either pay the poll tax or register. It was unconstitutional to
   require that choice.
          Rejecting the plaintiffs’ arguments, we hold that an election law
   abridges a person’s right to vote for the purposes of the Twenty-Sixth
   Amendment only if it makes voting more difficult for that person than it was
   before the law was enacted or enforced. As the Court has held, the “core
   meaning” of “abridge” is to “shorten,” and shortening “necessarily entails
   a comparison.” Bossier Parish, 528 U.S. at 333–34. Abridgment of the right
   to vote applies to laws that place a barrier or prerequisite to voting, or
   otherwise make it more difficult to vote, relative to the baseline.



                                          31
Case: 20-50407     Document: 00515602091            Page: 32   Date Filed: 10/14/2020




                                     No. 20-50407


          On the other hand, a law that makes it easier for others to vote does
   not abridge any person’s right to vote for the purposes of the Twenty-Sixth
   Amendment. That is not to say that a state may always enact such a law, but
   it does not violate the Twenty-Sixth Amendment.
          Sophisticated attempts to circumvent this rule could arise. The
   Supreme Court, though, has these constitutional amendments “nullif[y]
   sophisticated as well as simple-minded modes of impairing the right
   guaranteed.” See Forssenius, 380 U.S. at 540–41 (quotation marks omitted).
   Courts will be able to respond properly to any artful efforts.
          We now examine some of the caselaw urged upon us by the plaintiffs.
   We have discussed Lane and Forssenius already and concluded they do not
   counsel a different approach. We now review some other decisions in which
   other courts considered claimed violations of the Fifteenth, Twenty-Fourth,
   or Twenty-Sixth Amendments. Soon after the Twenty-Sixth Amendment
   was ratified, the Supreme Court of California held that California’s
   registration rule that compelled young voters living apart from their parents
   to retain their parents’ voting residence violated the Twenty-Sixth
   Amendment. Jolicoeur v. Mihaly, 488 P.2d 1, 2 (Cal. 1971). That decision is
   not binding on this court, but we examine it for its persuasive value. The
   court held that the word “abridge” was defined as to “diminish, curtail,
   deprive, cut off, [or] reduce.” Id. at 4. The registration rule compelled the
   newly enfranchised voters either to travel to their parents’ district to register
   and vote, or to vote by absentee. Id. The court held that it was “clear” that
   the law “abridged petitioners’ right to vote in precisely one of the ways that
   Congress sought to avoid — by singling minor voters out for special
   treatment and effectively making many of them vote by absentee ballot.” Id.
   at 7. Unlike the generally older voters who were not in college, these students
   could not register to vote where they lived. We agree with Jolicoeur to the
   extent it means that a voting scheme that adds barriers primarily for younger



                                          32
Case: 20-50407     Document: 00515602091            Page: 33    Date Filed: 10/14/2020




                                     No. 20-50407


   voters constitutes an abridgement due to age.
          We also consider a decision by the Supreme Court of Colorado, which
   held that the Twenty-Sixth Amendment applied to participation in a ballot-
   initiative process. Colo. Project-Common Cause v. Anderson, 495 P.2d 220,
   222–23 (Colo. 1972). The court invalidated a law that prevented persons
   younger than twenty-one from signing and circulating petitions. Id. at 223.
   Although this case did not involve voting, the suit did involve prohibiting
   political participation based on age. We do not necessarily endorse using the
   Twenty-Sixth Amendment in this context, but the Colorado court’s doing so
   does not create a result contrary to our holding here.
          The final decision we examine is one that the district court cited in the
   present case. See United States v. Texas, 445 F. Supp. 1245 (S.D. Tex. 1978),
   aff’d sub nom. Symm v. United States, 439 U.S. 1105 (1979). The 1978 district
   court opinion applied strict scrutiny to a claim under the Twenty-Sixth
   Amendment. Texas, 445 F. Supp. at 1261. There, a local county clerk refused
   to allow college students to register to vote, effectively disenfranchising 973
   of the 1000 applicants. Id. at 1249. The district court held that this refusal
   violated the Twenty-Sixth Amendment. The invalidation of this practice is
   consistent with our analysis, but lesser scrutiny would have reached the same
   outcome. Further, the Supreme Court’s summary affirmance of the district
   court’s result is not a summary endorsement of the district court’s reasoning.
          We hold, based on the meaning of the word “abridged,” that the right
   to vote under the Twenty-Sixth Amendment is not abridged unless the
   challenged law creates a barrier to voting that makes it more difficult for the
   challenger to exercise her right to vote relative to the status quo, or unless the
   status quo itself is unconstitutional. Thus, conferring a privilege on one
   category of voters does not alone violate the Twenty-Sixth Amendment.




                                          33
Case: 20-50407     Document: 00515602091           Page: 34    Date Filed: 10/14/2020




                                    No. 20-50407


          C.     The Texas Election Code and the Twenty-Sixth Amendment
          It has taken much discussion, but we finally arrive at the dispositive
   question: Does Section 82.003 of the Texas Election Code deny or abridge
   the plaintiffs’ voting rights during the pandemic? The statutory background
   for voting in Texas prior to election day is the following. Early voting was
   first permitted in 1917. In re Texas, 602 S.W.3d at 558. Gradually adding
   classes of voters to those who qualify for absentee voting, the state did not
   extend no-excuse absentee voting to persons 65 and older until 1975, after the
   adoption of the Twenty-Sixth Amendment. Id. (citing Act of May 30, 1975,
   64th Leg., R.S., ch. 682, § 5, 1975 Tex. Gen. Laws 2080, 2082). This right is
   now codified in the challenged Section 82.003.
          For all the reasons we already have discussed, the Texas Legislature’s
   conferring a privilege to those at least age 65 to vote absentee did not deny or
   abridge younger voters’ rights who were not extended the same privilege.
   Thus, Section 82.003 itself does not violate the Twenty-Sixth Amendment.
          We now consider if the pandemic affects the validity of that age-based
   privilege. We start with what the Texas Supreme Court stated regarding the
   extent of that state’s adjustment of its election rules during the pandemic.
   That court held that “a voter can take into consideration aspects of his health
   and his health history that are physical conditions in deciding whether, under
   the circumstances, to apply to vote by mail because of disability.” Id. at 560.
   Further, “elected officials have placed in the hands of the voter the
   determination of whether in-person voting will cause a likelihood of injury
   due to a physical condition.” Id. at 561. The “lack of immunity to COVID-
   19, without more, is not a ‘disability’ as defined by the Election Code.” Id.
   at 550. Although “lack of immunity” alone is not a Section 82.002 disability,
   In re Texas shows that voters with an underlying physical condition making
   them more vulnerable to the virus, rather than fear of COVID-19 alone, may




                                         34
Case: 20-50407     Document: 00515602091           Page: 35    Date Filed: 10/14/2020




                                    No. 20-50407


   apply to vote by mail under that section. This undermines the plaintiffs’ as-
   applied argument because at-risk voters of any age can utilize the Texas
   Election Code’s disability provision to mitigate the risk of COVID-19.
          The record indicates Texas is taking the kinds of precautions for
   voting that are being used in other endeavors during the pandemic. None of
   them guarantees protection. There are quite reasonable concerns about
   voting in person, but Texas’s mandating that many continue to vote in that
   way does not amount to an absolute prohibition of the right to vote. As to
   abridgement, voters under age 65 did not have no-excuse absentee voting
   prior to the pandemic. Further, requiring many to vote in person during this
   crisis, with safety measures being imposed and some flexibility as to
   “disability” being shown, does not amount to an unconstitutional status quo.
   The real issue here is equal protection, and that is not before us.
          We will remand. Before we send this case on its way, we pause to
   discuss the concept of levels of scrutiny. The decision in June to grant a stay
   in this case was based on a holding that “employing McDonald’s logic leads
   inescapably to the conclusion that rational-basis review applies.” Tex.
   Democratic Party, 961 F.3d at 409 (citing McDonald, 394 U.S. at 807–08).
   The Supreme Court’s 1969 McDonald opinion, predating the 1971
   Amendment at the center of our analysis, was a challenge by pretrial
   detainees who were either charged with nonbailable offenses or could not
   afford bail. McDonald, 394 U.S. at 803. They had no right under Illinois law
   to an absentee ballot due to their detention, despite that they had not been
   convicted of the charged offenses. Id. The claim was that the state made an
   arbitrary distinction, violative of equal protection, between those physically
   incapacitated by illness who could vote absentee and those judicially
   incapacitated who could not. Id. at 806. The Court concluded that no
   heightened scrutiny was needed because the state’s distinction did not
   “impact” the detainees’ “fundamental right to vote.” Id. at 807. The right



                                         35
Case: 20-50407     Document: 00515602091           Page: 36    Date Filed: 10/14/2020




                                    No. 20-50407


   to vote had not been denied because there was no evidence that Illinois would
   not provide alternative means for the detainees to vote, as the state might
   “furnish the jails with special polling booths or facilities on election day, or
   provide guarded transportation to the polls themselves for certain inmates,”
   or offer other options. Id. at 808 & n.6.
          We are hesitant to hold that McDonald applies. One reason is that the
   decision predated the ratification of the Twenty-Sixth Amendment, which
   means it did not consider the potential — argued by the plaintiffs here — that
   the Amendment requires the same heightened analysis as McDonald stated
   applied to classifications based on race and wealth. See id. at 807. Further,
   the Court seemed to analyze only whether the challenged action “den[ied]
   appellants the exercise of the franchise.” Id. at 807–08. The Twenty-Sixth
   Amendment prohibits age-based denials but also abridgments of the right to
   vote. In addition, the Supreme Court interpreted a post-McDonald limitation
   on absentee voting as potentially violative of equal protection even though,
   like the statute in McDonald, it left open other options for voting. Am. Party
   of Tex. v. White, 415 U.S. 767, 794–95 (1974) (discussing McDonald). No
   party’s brief cited American Party either to the motions panel or to us, and
   only an amicus brought it to our attention.
          There has been no denial or abridgement of a right to vote under the
   Twenty-Sixth Amendment. On remand, equal protection questions may
   come to the fore. Though we cannot, in the current posture of this appeal,
   decide the issue of the proper scrutiny to give to this statutory provision
   under equal protection analysis, we need to take one further step so the issue
   can be considered on remand in light of this opinion. Before granting a stay,
   the motions panel had to decide the likelihood of the defendants’ success on
   appeal on each of the grounds on which the district court relied in issuing a
   preliminary injunction. It held both that McDonald applied and that rational-
   basis review was appropriate. In our more limited opinion today, though, by



                                         36
Case: 20-50407      Document: 00515602091            Page: 37   Date Filed: 10/14/2020




                                      No. 20-50407


   concluding that no denial or abridgment of the right to vote under the
   Twenty-Sixth Amendment ever occurred, we had no denial or abridgement
   to scrutinize. We have uncertainties about McDonald and do not wish that
   the earlier necessity for a preliminary decision on the merits by the motions
   panel control the remand on an issue we never reached. We therefore use
   our authority as the panel resolving the merits to declare that the holdings in
   the motions panel opinion as to McDonald are not precedent.
          To be clear, we are not stating, even as dicta, that rational basis
   scrutiny is incorrect. Indeed, age-based distinctions are evaluated in that
   manner in the usual case. See Mass. Bd. of Retirement v. Murgia, 427 U.S. 307,
   312 (1976). On the other hand, some courts have applied what is known as
   the Anderson-Burdick balancing analysis to claims that an election law violates
   equal protection, and they provide noteworthy reasons for doing so. See, e.g.,
   Luft v. Evers, 963 F.3d 665, 671 (7th Cir. 2020) (citing Anderson v. Celebrezze,
   460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992)). The right
   level of scrutiny for an equal protection claim on remand is for the district
   court initially to analyze. An answer now by us would be only dicta. Even so,
   we state that we have not seen any authority to support that it would require
   strict scrutiny as the district court initially applied.
          In sum, the plaintiffs claim that the Twenty-Sixth Amendment
   prohibits allowing voters who are at least 65 years old to vote by mail without
   excuse. This claim fails because conferring a benefit on another class of
   voters does not deny or abridge the plaintiffs’ Twenty-Sixth Amendment
   right to vote. The preliminary injunction was not properly granted on the
   plaintiffs’ Twenty-Sixth Amendment claim as it has been defended here.
          We VACATE the injunction and REMAND for further
   proceedings consistent with this opinion.




                                            37
Case: 20-50407      Document: 00515602091          Page: 38   Date Filed: 10/14/2020




                                    No. 20-50407


   Carl E. Stewart, Circuit Judge, concurring in part and dissenting in
   part:
           Before us is an appeal of a preliminary injunction issued in July 2020
   by the District Court in the Western District of Texas. The preliminary
   injunction required Texas officials to allow any Texan eligible to vote to do
   so by mail. In April, Plaintiffs filed this lawsuit requesting relief on seven
   grounds: race and language discrimination in violation of the Voting Rights
   Act, race discrimination and non-race discrimination in violation of the
   Fourteenth Amendment, race discrimination in violation of the Fifteenth
   Amendment, denial of free speech under the First Amendment, denial of due
   process for vagueness, and violation of the Twenty-Sixth Amendment.
   Plaintiffs’ motion for a preliminary injunction narrowed the claims. They
   argued that Texas’s election statute, § 82.003 (allowing no-excuse voting for
   voters 65 and older) was void for vagueness and violated the First,
   Fourteenth, and Twenty-Sixth Amendments. After conducting a hearing,
   the district court determined in a seventy-three-page opinion that Plaintiffs
   were likely to succeed on all their claims, including their Twenty-Sixth
   Amendment claim, especially in light of the tremendous threat to public
   health posed by the COVID-19 pandemic. The district court noted that
   “COVID- 19 has become one of the leading causes of death in the United
   States. Data to date in Texas demonstrates higher than expected infection
   rates in younger persons.” Regarding the Twenty-Sixth Amendment claim,
   the district court stated:
           The Court concludes, that the COVID-19 pandemic, younger
           voters bear a disproportionate burden because the age
           restrictions of [§ 82.003], that [§ 82.003] is a government
           classification based on age and discriminates against voters
           under the age of 65 based on age, and that [§ 82.003] violates
           the [Twenty-Sixth] Amendment, as applied, during the
           COVID-19 pandemic.




                                         38
Case: 20-50407     Document: 00515602091             Page: 39   Date Filed: 10/14/2020




                                      No. 20-50407


          Defendants appealed the preliminary injunction order and a motions
   panel of this court granted a motion to stay the injunction pending appeal.
   Texas Democratic Party v. Abbott, 961 F.3d 389 (5th Cir. 2020). The panel
   noted that § 82.003 “facially discriminates on the basis of age,” id. at 402,
   but concluded that the state officials were likely to show that the statute’s
   “age distinction survives.” Id. at 406.
          The issue before us now on appeal is whether the district court erred
   in issuing this preliminary injunction, and to resolve this appeal, we must
   consider three jurisdictional arguments: whether Plaintiffs have standing,
   whether Defendants can claim sovereign immunity, and whether this lawsuit
   poses a nonjusticiable political question. As to the merits, we must determine
   whether the court erred when it determined that Plaintiffs were likely to
   succeed on their Twenty-Sixth Amendment claim, as applied.
          The panel majority ably considers these jurisdictional questions, and
   I concur in their resolution of these threshold issues. However, because I
   differ with the panel majority in their determination that § 82.003 does not
   violate the Twenty-Sixth Amendment, I dissent as to that claim.
          A district court’s ultimate decision to issue a preliminary injunction is
   reviewed for abuse of discretion, but “a decision grounded in erroneous legal
   principles is reviewed de novo.” Women’s Med. Ctr. of Nw. Hous. v. Bell, 248
   F.3d 411, 419 (5th Cir. 2001). A plaintiff must establish four elements to
   secure a preliminary injunction:
          (1) a substantial likelihood of success on the merits, (2) a
          substantial threat of irreparable injury if the injunction is not
          issued, (3) that the threatened injury if the injunction is denied
          outweighs any harm that will result if the injunction is granted,
          and (4) that the grant of an injunction will not disserve the
          public interest.
   See Speaks v. Kruse, 445 F.3d 396, 399–400 (5th Cir. 2006).




                                           39
Case: 20-50407      Document: 00515602091             Page: 40   Date Filed: 10/14/2020




                                     No. 20-50407


          The statute in question facially discriminates based on age, which in
   the context of the pandemic leads to dramatically different outcomes for
   different age groups. A consideration of the statute under the plain text of the
   Twenty-Sixth Amendment leads me to conclude that the statute, as applied
   during the pandemic, is likely unconstitutional and that therefore the district
   court did not err in determining Plaintiffs have a substantial likelihood of
   success on the merits. I further conclude that the district court did not abuse
   its discretion in deciding that the other three factors were met and in issuing
   the preliminary injunction. Therefore, I respectfully dissent.
          I. Twenty-Sixth Amendment Analysis
          “The right of citizens of the United States, who are eighteen years of
   age or older, to vote shall not be denied or abridged by the United States or
   by any State on account of age.” U.S. Const. amend. XXVI, § 1. Though few
   courts have interpreted the meaning of “denied or abridged” in the context
   of the Twenty-Sixth Amendment, the phrase has been interpreted in the
   context of the Fifteenth and Nineteenth Amendments. In the absence of an
   unambiguous definition, much effort has been devoted to unearthing the
   legislative history of the Twenty-Sixth Amendment. In my view, neither
   precedent nor legislative history compels a narrow definition of “abridged.”
          Neither party argues that Section 82.003 denies individuals the right
   to vote by permitting some individuals to vote via mail-in ballot. Plaintiffs
   argue that the statute abridges voting rights through a facial classification that
   permits individuals 65 years and older to vote via mail-in ballot. Defendants
   argue on appeal that the statute does not abridge the right to vote by giving
   the benefit of mail-in ballots to certain members of the electorate. The
   definition of abridge is central to this appeal.
          As the panel majority notes, Black’s Law Dictionary defines abridge
   as “[t]o reduce or diminish.” Abridge, Black’s Law Dictionary 7 (10th ed.




                                          40
Case: 20-50407     Document: 00515602091           Page: 41    Date Filed: 10/14/2020




                                    No. 20-50407


   2014). The panel majority concludes that because no voter is made worse off
   by Texas’s mail-in ballot provisions, the State of Texas has not abridged
   voting rights. The panel majority holds that “an election law abridges a
   person’s right to vote for the purpose of the Twenty-Sixth Amendment only
   if it makes voting more difficult for that person than it was before the law was
   enacted or enforced.”
          Precedent supports a different outcome. The panel majority cites Reno
   v. Bossier Parish School for the proposition that “abridge” requires a
   comparison to a baseline. See 528 U.S. 320, 334 (2000) (discussing the use of
   baseline comparisons in preclearance proceedings under § 5 of the Voting
   Rights Act); see Maj. Op. at 27. They further explain that plaintiffs cannot
   prevail under the Twenty-Sixth Amendment without proof that their voting
   rights were reduced by the addition of a privilege for older voters. See Maj.
   Op. at 33 (emphasis added). What the panel majority refers to as a privilege
   here has been recognized as a right in other contexts. See Am. Party of Tex. v.
   White, 415 U.S. 764, 796 (1974) (holding that a state’s decision to only offer
   absentee ballots to major party primary voters violated the Equal Protection
   Clause).
          Furthermore, the panel majority misreads Reno. While Reno holds that
   the appropriate comparison in preclearance proceedings is between the
   status quo and the proposed changes, Reno expressly identifies a broader
   definition of abridge within § 2 of the Voting Rights Act and the Fifteenth
   Amendment. Reno, 528 U.S. at 334. In the context of the Fifteenth
   Amendment, Reno indicates that the proper comparison is a hypothetical
   one—one between the status quo and what the hypothetical right to vote
   “ought to be”. Id. “If the status quo ‘results in [an] abridgement of the right
   to vote’ or ‘abridge[s] [the right to vote]’ relative to what the right to vote
   ought to be, the status quo itself must be changed.” Id. Luft v. Evers
   considered Reno and persuasively offered what the baseline should be in cases



                                         41
Case: 20-50407        Document: 00515602091               Page: 42       Date Filed: 10/14/2020




                                          No. 20-50407


   challenging voter qualification and election mechanisms—an equal
   opportunity to participate. 963 F.3d 665, 672 (7th Cir. 2020) (citing Reno, 528
   U.S. at 334).
           Section 82.003 fails to treat members of the electorate equally with
   regard to mail-in voting. This unequal treatment is discriminatory in normal
   times and dangerous in the time of a global pandemic. Though all individuals
   can seemingly vote in person, those without the opportunity to vote by mail
   have less opportunity to participate than others. Though Luft interpreted §
   2 of the Voting Rights Act in respect to protected classes, there is little reason
   to think the term “abridge” should carry a distinct meaning within the
   Twenty-Sixth Amendment.
           In South Carolina v. Katzenbach, 1 the Supreme Court held that
   Congress has broad authority to enforce § 1 of the Fifteenth Amendment
   (“the right of citizens of the United States to vote shall not be denied or
   abridged by the United States or by any state on account of race, color, or
   previous condition of servitude.”). 383 U.S. 301, 325 (1966). The Court
   stated that § 1 “has always been treated as self-executing and has repeatedly
   been construed, without further legislative specification, to invalidate state
   voting qualifications or procedures which are discriminatory on their face or in
   practice.” Id. at 305 (emphasis added). Though Katzenbach predates the
   Twenty-Sixth Amendment, § 1 of the Fifteenth Amendment and § 1 of the



           1
             South Carolina v. Katzenbach refused to invalidate § 5 of the 1965 Voting Rights
   Act, which required that for certain jurisdictions to make changes to a “standard, practice,
   or procedure with respect to voting,” they must seek a declaratory judgment that those
   policy changes do not have the purpose or effect of abridging or denying the right to vote
   on the basis of race. 383 U.S. 301, 337 (1966) (quoting 42 U.S.C. § 1973c(a)). The Supreme
   Court has since held that the formula of the Voting Rights Act which determines if a state
   is covered is unconstitutional but declined to issue a holding on § 5 itself. Shelby Cty. Ala.
   v. Holder, 570 U.S. 529, 556 (2013).




                                                42
Case: 20-50407     Document: 00515602091           Page: 43   Date Filed: 10/14/2020




                                    No. 20-50407


   Twenty-Sixth Amendment both include language prohibiting states from
   denying or abridging the right to vote. Katzenbach interprets “deny or
   abridge” as invalidating procedures that are facially discriminatory or applied
   in a discriminatory manner with regard to race. Katzenbach does not cabin its
   language to the word “deny” but rather interprets the phrase in total to
   prevent an array of discriminatory practices including facial classifications.
   Katzenbach supports a broad understanding of “deny or abridge” that is
   inconsistent with the panel majority’s holding.
          The Seventh Circuit also construed “denial or abridgment” in the
   context of § 2(a) of the Voting Rights Act. Luft v. Evers, 963 F.3d at 672. The
   court states that § 2 was violated when the voting system was “not equally
   open to participation by members of a protected class so that groups members
   have less opportunity than other members of the electorate to participate.”
   Id. The court recognized an equality requirement in § 2(b) of the Voting
   Rights Act that requires states to treat voters equally with regard to their
   opportunity to participate in the electoral process. Id.
          Reno, Katzenbach, and Luft persuade me to read “denial or abridge”
   in the Twenty-Sixth Amendment as generally prohibiting states from
   depriving individuals of the equal opportunity to vote based on a protected
   status. The panel majority does not cite any case that compels an
   understanding of “abridge” in the context of a voting rights amendment that
   requires a plaintiff’s position to be worsened. Though the panel majority
   relies on Lane v. Wilson and an “onerous procedural requirement” as
   violative of the Fifteenth Amendment, the Supreme Court does not state that
   such an onerous procedural requirement is necessary to find abridgment. 307
   U.S. 268, 275 (1939). In fact, Lane states that “[t]he Amendment nullifies
   sophisticated as well as simple-minded modes of discrimination.” Id. In this
   case, we have straightforward facial discrimination, while Lane dealt with a




                                          43
Case: 20-50407       Document: 00515602091           Page: 44     Date Filed: 10/14/2020




                                      No. 20-50407


   complicated scheme with severely discriminatory impacts without a facial
   classification.
           The panel majority also cites Harman v. Forssenius, which similarly
   outlines an unconstitutional method of burdening voters. 380 U.S. 528
   (1965). Harman also cites Lane for the proposition that the Twenty-Fourth
   Amendment “nullifies sophisticated as well as simple-minded modes of
   impairing the right guaranteed.” Id. at 540–41 (internal quotations omitted).
   Harman concludes that the Twenty-Fourth Amendment does not require an
   outright poll tax, but that a violation can be found if it is shown that the statute
   “imposes a material requirement solely upon those who refuse to surrender
   their constitutional right to vote in federal elections without paying a poll
   tax.” Id. at 541. In this case, I see both a facial classification and a material
   requirement to vote in person imposed on younger voters. Harman seems to
   stand for the proposition that this material requirement suffices when the
   statute itself does not plainly violate the Amendment but does not suggest
   that it is necessary.
           Suffice it to say, I respectfully differ with my panel colleagues about
   how these Supreme Court cases should be read and construed in the context
   of this case.
           Though the legislative history here is unclear, there are more
   legislative arguments in favor of construing “abridge” broadly than there are
   in favor of construing the term narrowly. On balance, I conclude that the
   legislative history does not favor the panel majority’s holding.
           In 1970, Congress attempted to lower the voting age from 21 to 18,
   which was invalidated in Oregon v. Mitchell. Voting Rights Act Amendments
   of 1970, Pub. L. No. 91-285, § 302, 84 Stat. 314, 318, invalidated in part by
   Oregon v. Mitchell, 400 U.S. 112 (1970). The Twenty-Sixth Amendment was
   ratified the following year. Eric S. Fish, Note, The Twenty-Sixth Amendment




                                           44
Case: 20-50407     Document: 00515602091           Page: 45    Date Filed: 10/14/2020




                                    No. 20-50407


   Enforcement Power, 121 Yale L.J. 1168, 1194–95 (2012). The Twenty-Sixth
   Amendment did more than merely raise the voting age in a constitutionally
   permissible manner. Congress’s 1970 effort to lower the voting age stated:
          Except as required by the Constitution, no citizen of the United
          States who is otherwise qualified to vote in any State or political
          subdivision in any primary or in any election shall be denied the
          right to vote in any such primary or election on account of age if
          such citizen is eighteen years of age or older.
   Voting Rights Act Amendments of 1970, Pub. L. No. 91-285, § 302, 84 Stat.
   314, 318, invalidated in part by Oregon v. Mitchell, 400 U.S. 112 (1970).
          Several legislators expressed the intent to have the Twenty-Sixth
   Amendment create protections against discrimination akin to those in the
   Fifteenth and Nineteenth Amendments. See, e.g., 117 Cong. Rec. H7534
   (daily ed. March 23, 1971) (statement of Rep. Richard Poff) (“What does the
   proposed constitutional amendment accomplish? It does not grant the right
   to vote to all citizens 18 years of age or older. Rather, it guarantees that
   citizens who are 18 years of age or older shall not be discriminated against on
   account of age. Just as the 15th amendment prohibits racial discrimination in
   voting and just as the 19th amendment prohibits sex discrimination in voting,
   the proposed amendment would prohibit age discrimination in voting . . . In
   this regard, the proposed amendment would protect not only an 18-year-old,
   but also the 88-year-old . . . ”) (emphasis added); 117 Cong. Rec. H7539 (daily
   ed. Mar. 23, 1971) (statement of Rep. Claude Pepper) (“What we propose to
   do . . . is exactly what we did in . . . the 15th amendment and . . . the 19th
   amendment . . .”; see also id. at H7533 (Rep. Emanuel Celler noting that the
   Twenty-Sixth Amendment is “modeled after similar provisions in the 15th
   amendment . . . and the 19th amendment . . .”).
          The content and naming of the 1970 Voting Rights Amendment also
   indicates that Congress considered regularized access to absentee ballots a




                                         45
Case: 20-50407     Document: 00515602091            Page: 46   Date Filed: 10/14/2020




                                     No. 20-50407


   significant part of “voting rights.” § 5 of the Voting Rights Act concerned
   evaluating practices and procedures for potential abridgement, and most
   likely the method by which a person is permitted to vote would constitute
   such a practice or procedure. This persuades me that the right to vote should
   be construed more broadly than the mere right to cast a ballot in person.
          The panel majority relies on various aspects of statutory and
   legislative history as support for its holding. The panel majority also cites
   McDonald v. Board of Election Commissioners of Chicago for the proposition
   that the framers understood the right to vote as the right to cast a ballot. 394
   U.S. 802, 807 (1969). I am unpersuaded that McDonald controls the outcome
   of this case. McDonald affirmed a summary judgment grant in favor of Illinois
   on inmates’ Equal Protection Claims. Id. at 809, 810. The inmates argued
   that their rights were violated by the state’s refusal to provide them with
   mail-in ballots, and the court granted the motion noting that there was
   “nothing in the record to indicate that the Illinois statutory scheme has an
   impact on appellants’ ability to exercise the fundamental right to vote.” Id.
   at 807. McDonald is a limited holding on its own terms because it is based on
   a lack of evidence in the record. To be sure, McDonald has not been overruled
   by the Supreme Court. However, that truism is unremarkable; the Court
   does not routinely overrule its cases. The point is that McDonald has limited
   vitality for the purposes of this appeal.
          Beyond McDonald’s limited scope, the Supreme Court has limited
   McDonald at least three times. See Goosby v. Osser, 409 U.S. 512, 521–22
   (1973) (discussion of McDonald’s inapplicability in a situation where there
   was greater evidence); see O’Brien v. Skinner, 414 U.S. 524, 529 (1974)
   (same); see Am. Party 415 U.S. at 794-95. American Party held that Texas
   violated the Fourteenth Amendment by allowing some party primary voters
   to cast absentee ballots while requiring other party primary voters to vote in
   person. Id. at 794.



                                          46
Case: 20-50407        Document: 00515602091              Page: 47       Date Filed: 10/14/2020




                                          No. 20-50407


           I conclude that the options granted to voters to cast their vote are part
   of “the right to vote” under the Twenty-Sixth Amendment. By giving
   younger voters fewer options, especially in the context of a dangerous
   pandemic where in-person voting is risky to public health and safety, their
   voting rights are abridged in relation to older voters who do not face this
   burden. 2 This implicates the Twenty-Sixth Amendment.
           II. Scrutiny Analysis
           As the panel majority observes, there remains a question of what level
   of scrutiny the district court should have applied to § 82.003. In McDonald,
   the Supreme Court applied rational-basis review to a law burdening the right
   to vote by mail. 394 U.S. at 808–09. 3 But in Anderson v. Celebrezee, 460 U.S.
   780 (1983) and Burdick v. Takusi, 504 U.S. 428 (1992), the Supreme Court
   articulated a framework that “applies strict scrutiny to a State’s law that


           2
              The burden is severe. During the primaries, the pandemic led to a shortage in
   polling workers as individuals seek to avoid exposure to COVID-19. Elections Adm’rs and
   Cty. Br. at 23. Moreover, “securing an adequate number of polling places has been a
   challenge” since facilities that normally serve as election precincts are not large enough to
   accommodate social distancing. Id. This in turn has led to crowding and long lines at the
   polls, which increased the risk of exposure to the virus. Id. 22–23. And more people have
   gotten sick. For instance, following the Wisconsin primary, health officials identified 52
   people who tested positive for COVID-19 after either voting in person or working at a
   polling site. NAACP Legal Defense Fund Br. at 12 (citing The Latest: 52 Positive Cases
   Tied to Wisconsin Election, The Associated Press (Apr. 28, 2020),
   https://apnews.com/b1503b5591c682530d1005e58ec8c267). Other individuals may have
   contracted the virus while voting, but were never tested. There is reason to think that
   forcing millions of voters under the age of 65 to vote in person on November 3, 2020 may
   place them in significant danger.
           3
             In addition to the reasons offered by the panel majority for why rational basis may
   not be the correct standard of review here, I agree with then Chief Judge Frank Coffin who
   opined: “It is difficult to believe that [the Twenty-Sixth Amendment] contributes no added
   protection to that already offered by the Fourteenth Amendment” for age discrimination.
   See Walgren v. Bd. of Selectmen of Town of Amherst, 519 F.2d 1364, 1367 (1st Cir. 1975).
   Consequently, a heightened standard of review is likely warranted here.




                                                47
Case: 20-50407      Document: 00515602091           Page: 48   Date Filed: 10/14/2020




                                     No. 20-50407


   severely burdens ballot access and intermediate scrutiny to a law that imposes
   lesser burdens.” Esshaki v. Whitmer, 813 F. App’x 170, 171 (6th Cir. 2020).
            Even if strict scrutiny is not the appropriate standard to be applied
   here, as the district court applied to Plaintiffs’ Twenty-Sixth Amendment
   claim, Defendants have not identified an interest in the application of §
   82.003 during the pandemic that would allow that application to withstand
   any level of judicial review. Defendants argue that Texas’s interest in
   preventing voter fraud justifies its limitations of voting by mail to individuals
   65 years or older, but they do not present any evidence, let alone argue, that
   voters 64 years or younger present any more risk of committing voter fraud
   than those over that age threshold. Indeed, the risk of fraud is exceedingly
   rare. As the district court found, between 2005 and 2018, there were just 73
   prosecutions of voter fraud in Texas out of millions of votes casted. In two-
   thirds of the states, any qualified voter can vote absentee without providing
   an excuse. National Conference of State Legislatures, Voting Outside the
   polling Place: Absentee, All-Mail and Other Voting at Home Options,
   https://www.ncsl.org/research/elections-and-campaigns/absentee-and-
   early-voting.aspx. However, “[n]one of these states have experienced
   widespread fraud as a result of mail-in voting.” NAACP Legal Defense Fund
   Br. 16 n.18 (citing The Brennan Center, The False Narrative of Vote-by-Mail
   Fraud,     https://www.brennancenter.org/our-work/analysis-opinion/false-
   narrative-vote-mail-fraud). Hence, I am not convinced that allowing the
   district court’s order to stand would cause “widespread voter fraud and
   election chaos.” See Tarrant Cty. GOP Br. 1–2.
            To the extent there is any risk of voter fraud, Texas has mechanisms
   in place to protect the integrity of its elections. For instance, to obtain an
   absentee ballot, a Texas voter must provide identifying information, under
   penalty of perjury, that allows election officials to confirm the applicant is
   eligible to vote. See Elections Adm’rs and Cty. Br. 10 (citing Tex. Elec. Code



                                          48
Case: 20-50407     Document: 00515602091             Page: 49   Date Filed: 10/14/2020




                                      No. 20-50407


   § 84.001). Texas also has a variety of criminal sanctions available to deter any
   misuse of absentee ballots. See, e.g., Tex. Elec. Code § 84.0041 (providing
   that a person is liable for “intentionally caus[ing] false information to be
   provided on an application for ballot by mail”), 276.013 (providing that an
   individual is liable for knowingly or intentionally causing a ballot to be
   obtained under false pretenses).
          Given the dearth of evidence of voter fraud and the ample tools
   available to promote election integrity, Defendants have not identified a
   legitimate government interest in enforcing § 82.003 within the context of a
   global pandemic.
          III. Remaining Preliminary Injunction Factors
          As Plaintiffs are likely to succeed on the merits of their argument that
   § 82.003 violates the Twenty-Sixth Amendment for the aforementioned
   reasons, I now turn to the other injunction factors.
          The district court concluded that Plaintiffs faced a substantial threat
   of irreparable injury, noting the serious dangers posed by in-person voting
   during the pandemic. The district court found that the threatened harm if the
   injunction is denied outweighs Defendants’ concerns about voter fraud,
   which the district court determined were “unsupported.” The district court
   finally determined that granting the injunction was in the public interest by
   safeguarding constitutional rights and limiting the spread of disease. The
   district court did not abuse its discretion in reaching these findings.
          The preliminary injunction was properly issued, and for that reason, I
   respectfully dissent.




                                          49